Title: To George Washington from Robert Stewart, 18 January 1763
From: Stewart, Robert
To: Washington, George



My Dear Colo.
New-York Janry 18th 1763

Two Days ago I arrived here, after a tedious Journey render’d doubly disagreeable by the excessive badness of the Roads & the extreme rigour of the weather, I was detain’d three Days at the River Susquhana, which was fill’d with such quantitys of driving Ice, as to make it impracticable for Boats; it at length shut up and I at some risque cross’d upon the Ice.
On my arrival at this place I immediately waited upon Genl Monckton, who I found the same warm Freind I left him, he prevented my application, by enquiring what my Plan was, regretted my being so long unprovided for, and in the genteelest manner offerd his best offices in promoting the Success of whatever I might deem the most eligible; I therefore without reserve communicated my Intentions to him which he approv’d off, and instantly applied in person to Sir Jeffery for his leave for my going to London, where I shall carry G[eneral] M[onckton]s warmest Recommendations: my Plan is to propose to the Ministry (amongst whom I hope to find 2 good Freinds, in Lord Bute and Mr Charles Townsend) to raise in America at my own Expence a Battalion of 5 Compys on condition of being made Major Commandant & having the appointment of the Officers, which of late have been the common Terms, and however aspiring this may appear, yet I am assur’d by the most knowing here that the great demand for Men (for all thoughts of a Peace seems now to have vanish’d) the insuperable difficulties of getting them at home, the powerfull Recommendations I shall carry with me my Rank in the best of Provincial Corps, long Services &Ca. so well attested and strongly inforc’d, will more than probably secure the Success of my Plan—You’ll by this Time pronounce me too sanguine, But allow me my dear Sir to assure you that a Series of Disappointments sometimes when

my hopes were rais’d to the highest pinnacle by the most flattering Prospect of Success have convinc’d me beyond any possibility of doubt how incompatible with reason & repugnant to common Prudence it would be to place my happiness on any unattain’d terrestial Blessing however alluring & near it may appear yet as this yields a good probability I am willing to essay one vigurous Effort, and if I should not arrive at the summit of my view I may perhaps reach a Compy at the worst I can get a Purchass there with more facility than here; I am therefore getting in readiness to embark with the next Packet which will (’tis imagin’d Sail in about ten dayes)—I hope I need not tell you how happy you will make me by charging me with the execution of any thing you may have to do in London; I have tolerable knowledge of most things you can want from thence, and I am certain that none can take greater care in executing them well, as the imminse pleasure of obeying the Commands of the Person I so highly revere, will infinit’ly more than compensate for any pains it’s possible to be taken[.] Your Letters will find me by the underneath Direction—I beg my warmest Complimts & most honorable Respects to Your Lady and Family, Could my most ardent wishes or any thing else within the utmost limit of my ability avail, nothing should be wanting to completion of your Joint Felicity, which will always promote mine God Bless You My dear Colonel & beleive ever to be with the most exalted Regard Your Most Affecte & Most Obliged hble Servt

Robert Stewart


Please Direct for me To the Care of Messrs Levern & Stuart at the Corner of Eagle Street In great Jermyne Street London.
Nothing new or entertaining here, I will do myself the great pleasure to write you again before I embark.

